Citation Nr: 0702331	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-28 382	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been presented to 
reopen claim of service connection for low back disability. 





ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern




INTRODUCTION

The appellant served on active duty for training from August 
1968 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2001 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in August 1971, the RO denied service 
connection for a low back disability. After the appellant was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.

In April 2001, the appellant applied to reopen the claim of 
service connection for a low back disability. Where service 
connection for a disability has been denied in a final rating 
decision, a subsequent claim for service connection for the 
same disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  And the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
not controlling.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  For this reason, the Board has styled the issue 
to reflect that finality had attached to the previous rating 
decision.

This case is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC. 


REMAND 

The appellant maintains that in 1968 he was treated at the 
Army hospital at Fort Jackson for a back injury.  The 
available service medical records contain no reference to a 
back injury, and a search of morning reports produced no 
additional information. 

In light of the above, VA has the duty to request records 
from other federal agencies that are pertinent to the claim, 
requiring further evidentiary development.  

Also, after the last supplemental statement of the case was 
issued, the United States Court of Appeals for Veterans 
Claims has held that the Veterans Claims Assistance Act of 
2000 (VCAA) applies to all five elements of a service 
connection claim, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and in a claim to reopen, the VCAA requires notice of 
the evidence needed to reopen the claim as well as the 
evidence to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requiring further 
procedural development. 

For these reasons, appellate review of the application to 
reopen the claim is deferred until the following development 
is completed.  Accordingly, the case is remanded for the 
following action. 

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(new and material evidence needed to 
reopen the claim, as well as, the evidence 
to establish the underlying benefit 
sought).  

2. Obtain the in-patient records, 
covering the period from September to 
November 1968, from the Moncrief U.S. 
Army Hospital at Fort Jackson, South 
Carolina for treatment of a back injury. 

3. After the development has been 
completed, adjudicate the claim.  If any 
benefit sought remains denied, furnished 
the appellant a supplemental statement of 
the case and return the case to the 
Board. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).






 Department of Veterans Affairs


